Title: To Thomas Jefferson from David S. Franks, 17 June 1785
From: Franks, David Salisbury
To: Jefferson, Thomas



Dear Sir
Paris 17th. June 1785

A disappointment in my expectations of remittances from America has brought me into great distress; My time I find will be lost in waiting untill affairs are settled with the Algiereens &c. I wish therefore to return as soon as possible. This cannot be effected untill my debts are paid. If you will kindly assist me in doing it, I will immediately on my arrival at Philadelphia transmit you the Money you may advance for me or pay it to any one there you may order. It is in confidence of your goodness that I am induced to apply to you, fully conscious that on, or shortly after my arrival at Philadelphia, I shall be able to repay you and shall allways acknowledge the obligation with gratitude. I am Dear Sir with much respect, Your very humble Servt.,

Davd. S. Franks

